Title: To Thomas Jefferson from Jerome-Napoleon Bonaparte, 2 January 1808
From: Bonaparte, Jerome-Napoleon
To: Jefferson, Thomas


                                                
                            Très chers et grands amis,
                            
                        2 Jan. 1808
                     
                        

                        La divine providence et les consititutions, ayant fixé sur notre tête la couronne héréditaire du Royaume de Westphalie, établi par le traité de paix de Tilsit, nous nous sommes rendus à notre résidence Royale de Cassel, où nous avons pris solennellement possession de nos états, et reçu le serment de fidélité de nos peuples. Notre premier soin, à notre avènement au trône, est de vous en faire part, et de vous donner l’assurance, que nous n’aurons rien de plus à coeur, que de concourir de tout notre pouvoir, à établir, garder et conserver les rapports de bonne amitié et intelligence, que nous desirons voir subsister à perpétité entre nos Etats et ceux qui composent le Gouvernement fédéral. Sur ce, nous prions Dieu, très chers et grands amis, qu’il vous ait en sa sainte et digne garde.
                  A Cassel, le deuxième jour de Janvier, de l’an Mil huit cent huit, de notre regne le second.
                  Votre bon ami.
                        
                            Jerome Napoleon
                     
                     Par le Roi.
                     Le Ministre Secrétaire d’Etat.
                     Jean de Muller
                     
                        
                    